
	
		I
		111th CONGRESS
		2d Session
		H. R. 6477
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2010
			Mr. Carnahan
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain work footwear
		  for women covering the ankle.
	
	
		1.Certain work footwear for
			 women covering the ankle
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.64.01Work footwear for women with outer soles of rubber, plastics,
						leather or composition leather and uppers of leather, incorporating a
						protective toe cap of materials other than metal, covering the ankle, but not
						higher than 6″ (provided for in subheading 6403.91.90.15) FreeNo
						changeNo changeOn or before 12/31/2012
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
